             Case 2:18-cv-02347-MTL Document 233 Filed 03/10/21 Page 1 of 6




1    Marc J. Victor, SBN 016064
     Jody L. Broaddus, SBN 020122
2    ATTORNEYS FOR FREEDOM
     3185 South Price Road
3
     Chandler, Arizona 85248
4    Phone: (480) 755-7110
     Fax: (480) 857-0150
5    Marc@AttorneysForFreedom.com
6    Jody@AttorneysForFreedom.com
     Attorneys for Plaintiffs
7
                           IN THE UNITED STATES DISTRICT COURT
8
                            IN AND FOR THE DISTRICT OF ARIZONA
9
10    Johnny Wheatcroft and Anya Chapman, as           Case No.: 2:18-cv-02347-SMB
      husband and wife, and on behalf of minors J.
11    W. and B. W.,
12                         Plaintiffs,                      PLAINTIFFS’ MOTION
                                                         REGARDING THE CONFLICT OF
13    v.                                                INTEREST AMONG DEFENDANTS
14    City of Glendale, a municipal entity; Matt
      Schneider, in his official and individual
15    capacities; Mark Lindsey, in his official and
      individual capacities; and Michael Fernandez,
16    in his official and individual capacities;
17                         Defendants.
18
19          Plaintiff Johnny Wheatcroft, individually, and on behalf of minors J.W. and B.W.
20   (collectively, “Plaintiffs”), respectfully requests the Court’s assistance in connection with
21   conflicts of interest among the Defendants which are represented by the same counsel.
22   Specifically, Plaintiffs are requesting separate counsel for the individually named Defendants due
23   to non-waivable conflicts relating to settlement and evidentiary discussions.
24          Prior to filing this Motion, undersigned counsel provided a copy of this Motion to defense
25   counsel, and undersigned counsel spoke with defense counsel today prior to filing this Motion.
26
             Case 2:18-cv-02347-MTL Document 233 Filed 03/10/21 Page 2 of 6




1                                    RELEVANT BACKGROUND
2           Defendants in this matter consist of the City of Glendale (“Glendale”) and 3 individual
3    officers, which include Defendants Matt Schneider (“Schneider”), Mark Lindsay (“Lindsay”) and
4    Michael Fernandez (“Fernandez”), who are represented by the same counsel of record. Defendant
5    Glendale is fully represented in this matter, while the individual officers are being represented
6    under a reservation of rights, which may expose the individual Defendants to personal liability.
7           The current deadline for settlement discussions is March 26, 2021. On January 20, 2021,
8    Plaintiff’s counsel advised counsel for Defendants that Plaintiffs wanted to discuss matters with
9    Defendants Schneider, Fernandez, and Lindsay which would create non-waivable conflicts
10   between and among the individual Defendants as well as with Defendant City of Glendale. See
11   Exhibit A. These matters include settlement discussions and evidentiary issues that would conflict
12   among the various Defendants. Given the non-waivable conflicts, Plaintiffs requested contact
13   information for separate counsel for the individually named defendants so those matters could be
14   discussed. Id. Further, Plaintiffs do not want each Defendant to know of the offers we make to
15   the other Defendants, which would make it impossible for counsel to know details for the
16   individual Defendants but be unable to inform the other Defendants of the offers due to ethical
17   obligations.
18          On January 29, 2021, counsel for Defendants responded by demanding to know the details
19   as to each of the matters Plaintiffs wished to discuss with each individual Defendant. See Exhibit
20   B. Given the nature of the non-waivable conflicts that would exist, counsel for Defendants would
21   be disqualified from representing any of the Defendants if he received the information which
22   Plaintiffs wants to discuss with the individual defendants. However, to avoid disqualification as
23   to all of the Defendants, Plaintiffs was proposing that separate counsel be provided only as to the
24   individual Defendants.
25          Therefore, on February 1, 2021, Plaintiffs advised of the non-waivable conflicts as to the
26



                                                    -2-
             Case 2:18-cv-02347-MTL Document 233 Filed 03/10/21 Page 3 of 6




1    subject matter of the communications and again requested separate legal counsel for the individual
2    Defendants. See Exhibit C. However, no response was received. Thereafter, on February 24,
3    Plaintiffs again reached out to counsel for Defendants advising of the March 26, 2021 deadline to
4    engage in settlement discussions and requesting Defendants Schneider, Fernandez, and Lindsay
5    have separate counsel for the settlement discussions. See Exhibit D. On March 1, 2021, counsel
6    for Defendants responded by again requesting details of the non-waivable conflict matters and
7    stating that he would get respond at a later time as to the prospective identification of counsel.
8    See Exhibit E.
9           On March 4, 2021, Plaintiffs informed counsel for Defendants that the non-waivable
10   conflicts relate to settlement matters and evidentiary issues and again requested contact
11   information for separate counsel for the individual defendants. See Exhibit F. In response, on
12   March 5, 2021, counsel for Defendant threatened to seek sanctions if Plaintiffs seek this Court’s
13   assistance to resolve the conflict issue. See Exhibit G.
14                                             ARGUMENT
15          To be clear, Plaintiffs are not moving to disqualify defense counsel in this matter at this
16   time. Rather, Plaintiffs wish to discuss potential settlement and evidentiary issues with the
17   individual Defendants, and the nature of those discussions necessarily create non-waivable
18   conflict among the Defendants.       The matters which Plaintiffs which to discuss with each
19   Defendant are directly adverse to the other Defendants. Thus, if Plaintiffs exposed current counsel
20   for all Defendants to those matters, a non-waivable conflict would exist between and among the
21   Defendants, which would likely lead to a disqualification that Plaintiffs are seeking to avoid.
22          The Arizona Rules of Professional Conduct mandate that a lawyer representing multiple
23   parties disclose the existence and nature of all claims and settlements to each of the parties being
24   represented, such that each party knows the details of the claims and any settlement of the other
25   parties. See E.R.1.8(g)(When representing two or more clients, “[t]he lawyer's disclosure shall
26



                                                    -3-
             Case 2:18-cv-02347-MTL Document 233 Filed 03/10/21 Page 4 of 6




1    include the existence and nature of all the claims or pleas involved and of the participation of each
2    person in the settlement.”). In addition, “ER 1.7(a)(1) prohibits a lawyer from representing one
3    client directly adverse to another client.” In re Alexander, 232 Ariz. 1, 9, ¶ 31, 300 P.3d 536, 544
4    (2013). Further, ER 1.7(b) states:
5
            A lawyer shall not represent a client if the representation of that client may be
6           materially limited by the lawyer's responsibilities to another client or to a third
            person, or by the lawyer's own interests, unless:
7                   (1) the lawyer reasonably believes the representation will not be adversely
            affected; and
8                   (2) the client consents after consultation. When representation of multiple
            clients in a single matter is undertaken, the consultation shall include explanation of
9           the implications of the common representation and the advantages and risks
            involved.
10   See also Matter of Shannon, 179 Ariz. 52, 60, 876 P.2d 548, 556, modified, 181 Ariz. 307, 890
11   P.2d 602 (1994).
12          When representing multiple clients, a conflict may also exist if there is a significant risk an
13   attorney will be materially limited in his/her ability to advise, recommend, or carry out an action
14   for one client that may not be in the best interest of another client. The comments to E.R. 1.7
15   provide guidance as follows:
16
            [8] Even where there is no direct adverseness, a conflict of interest exists if there is
17          a significant risk that a lawyer's ability to consider, recommend or carry out an
            appropriate course of action for the client will be materially limited as a result of the
18          lawyer’s other responsibilities or interests. For example, a lawyer asked to
            represent several individuals seeking to form a joint venture is likely to be
19          materially limited in the lawyer's ability to recommend or advocate all possible
            positions that each might take because of the lawyer's duty of loyalty to the
20          others. The conflict in effect forecloses alternatives that would otherwise be
            available to the client. The mere possibility of subsequent harm does not itself
21          require disclosure and consent. The critical questions are the likelihood that a
            difference in interests will eventuate and, if it does, whether it will materially
22          interfere with the lawyer's independent professional judgment in considering
            alternatives or foreclose courses of action that reasonably should be pursued
23          on behalf of the client. [Emphasis added.]
            Here, the matters which Plaintiffs which to discuss with each Defendant are directly
24
     adverse to the other Defendants. Thus, if Plaintiffs exposed Defendants’ current counsel to those
25
     matters, a non-waivable conflict would exist between and among the Defendants, which would
26



                                                      -4-
               Case 2:18-cv-02347-MTL Document 233 Filed 03/10/21 Page 5 of 6




1    likely lead to a disqualification that Plaintiffs are trying to avoid.
2             In addition, given the individual Defendants are represented under a reservations of rights
3    while Defendant Glendale is fully covered, the individual Defendants have personal exposure,
4    and they may be open to settlement and evidentiary discussions that may be directly adverse to
5    Defendant Glendale. As a result, current counsel for Defendant would be materially limited in
6    his ability to recommend or advocate all possible positions that each Defendant might take due to
7    the duty of loyalty to the others, which may foreclose alternatives that would otherwise be
8    available to the other Defendants.
9             Therefore, separate counsel for Defendants is necessary to allow open discussions that may
10   conflict with and among the various Defendants and may potentially resolve this matter as to some
11   or all of the parties. The non-waivable conflict may potentially resolve itself through separate
12   counsel and would not result in any potential for disqualification.
13                                              CONCLUSION
14            Given this situation, Plaintiffs respectfully seek the Court’s guidance and request an Order
15   requiring separate counsel be afforded to the individually named Defendants due to non-waivable
16   conflicts. To avoid potential disqualification of defense counsel and to assist the Court in this
17   matter, Plaintiffs request the ability to provide details of the non-waivable conflict to the Court ex
18   parte.
19            RESPECTFULLY SUBMITTED this 10th day of March, 2021.
20                                                       ATTORNEYS FOR FREEDOM
21
                                                         By: /s/ Jody L. Broaddus
22                                                       Jody L. Broaddus, Esq.
23                                                       Marc J. Victor, Esq.
                                                         Attorneys for Plaintiffs
24
25
26



                                                       -5-
             Case 2:18-cv-02347-MTL Document 233 Filed 03/10/21 Page 6 of 6




1                                     CERTIFICATE OF SERVICE
2           I hereby certify that on this 10th day of March, 2021, I electronically transmitted the
3    foregoing to the Clerk’s office using the CM/ECF system for filing and transmittal of a Notice of
4    Electronic filing to the following registrants to:
5
                                           Joseph J. Popolizio
6                                             Ian C. Beck
7                                JONES, SKELTON & HOCHULI, P.L.C.
                                   40 North Central Avenue, Suite 2700
8                                       Phoenix, Arizona 85004
9
10                                                        By: /s/Heather Wilson
                                                                 Heather Wilson
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                                      -6-
